DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 2-10, a combination of limitations that “the inner conductor is configured to have a first polarity and wherein the conductive layer is configured to have a second polarity different than the first polarity; a patch antenna element (“PAE”) formed on the first surface and having an antenna slot, wherein the PAE includes a conductor, and wherein the inner conductor is configured to receive a transverse electromagnetic (“TEM”) signal for transmission by the PAE; and a second PAE formed on the first surface and having a second antenna slot, wherein the second PAE includes a second conductor, and wherein the inner conductor is contiguous between the PAE and second PAE.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 10-15, a combination of limitations that “patterning a third conductive layer on a top surface of a third dielectric layer having the top surface and a bottom surface, wherein the third conductive layer forms a patch antenna element (“PAE”) with an antenna slot, wherein the third conductive layer forms a second PAE having a second antenna slot; laminating the bottom surface of the third dielectric layer to a top surface of a fourth dielectric layer, wherein the fourth dielectric layer has a bottom surface; and laminating the bottom surface of the fourth dielectric layer to the top surface of the second dielectric layer to produce a composite laminated structure, wherein the inner conductor is contiguous between the PAE and the second PAE.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 17-20, a combination of limitations that “printing a third conductive layer on the top surface of the fourth dielectric layer, wherein the third conductive layer forms a patch antenna element (“PAE”), wherein the third conductive layer has a top surface and a third width, wherein the third width is less than the first width, wherein the third conductive layer includes an antenna slot within the third conductive layer that exposes the top surface of the fourth dielectric layer through the third conductive layer, wherein the third conductive layer forms a second PAE having a second antenna slot, and wherein the second conductive layer is contiguous between the PAE and the second PAE.” None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






BI

/HOANG V NGUYEN/Primary Examiner, Art Unit 2845